Case 4:19-cr-00038 Document1 Filed on 12/19/18 in TXSD Page 1 of 7

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT astm Pat Ye
iLED

 

 

 

for the
Southern District of Texas DEC iy 2018
United States of America ) David J, Bradley, Clerk of Court
Vv. ) .
Mitchell Gregory Shoemaker ; Case No.
3 H18-20 17M
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 18, 2018 in the county of Montgomery in the
__ Southern _ District of Texas , the defendant(s) violated:
Code Section Offense Description
18 USC 912 Impersonating Officer or Employee of the United States
18 USC 922(n) Unlawful Acts - Possession of firearm by person under indictment

This criminal complaint is based on these facts:

See Attached.

@ Continued on the attached sheet.
Complainant's signature

Aaron Sharp, Special Agent - DSS

Printed name and title

Sworn to before me and signed in my presence.

nae: Darema 19,0015 Ptetz tt

Judge's signature -

City and state: Hy vot TX Hon. Frances H. Stacy, U.S. Magistrate Judge

Printed name and title ij

  
  
 

 

 
Case 4:19-cr-00038 Document1 Filed on 12/19/18 in TXSD Page 2 of 7

AFFIDAVIT
I, Aaron Sharp, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

7 Iam a Special Agent (SA) with the U.S. Department of State, Diplomatic Security Service
(DSS), and have been since 2008. I have conducted investigations for this Department in
New York City, New York; Islamabad, Pakistan; Managua, Nicaragua; and am currently
assigned to the Diplomatic Security Service Houston Field Office in Houston, Texas. I
have attended and successfully completed the Criminal Investigator Training Program at
the Federal Law Enforcement Training Center; the Basic Special Agent Course, at the
Diplomatic Security Training Center; and the U.S. Department of State Consular Officer
and Fraud Prevention Manager courses at the Foreign Service Institute.

on The information in this affidavit is based upon my own knowledge, records furnished to me
in my official capacity and information provided by other law enforcement officials. This
affidavit does not contain every material fact that I have learned during the course of this
investigation, and is intended to show only that there is sufficient probable cause for the

requested warrant.

INITIAL INVESTIGATION AND RESEARCH

3. On December 10, 2018, an individual identified as Mitchell Gregory Shoemaker, herein
after “SHOEMAKER,” presented himself as a DSS Special Agent before Magnolia Police
Department Officers at Arnold’s Range in Magnolia, Montgomery County, Texas.

4, On December 13, 2018 Homeland Security Investigations (HSI) Special Agent Laura Gill

contacted DSS Special Agent Michael Hounsell regarding an individual believed to be
Case 4:19-cr-00038 Document1 Filed on 12/19/18 in TXSD Page 3 of 7

impersonating a DSS Special Agent. SA Hounsell contacted the DSS Command Center in

Washington, D.C. which acts as a clearing house to verify the employment status of any

DSS employee. Command Center did state on December 13, 2018 that Mitchell Gregory

Shoemaker is not an employee of the Diplomatic Security Service.

. The tip about this individual was produced by Lt. Kyle Montgomery of the Magnolia

Police Department, who did not know anyone from DSS. He therefore requested

assistance from HSI to locate a POC for DSS. On December 17, 2018, Lt. Montgomery

stated to DSS agents that Mr. Shoemaker had identified himself as a DSS Special Agent to

Magnolia Police Department law enforcement officers. He also stated that this took place

on a law enforcement only range where Mr. Shoemaker stated he routinely trained

Houston Police Department officers, and was willing to provide tactical training to

officers of the Magnolia Police Department.

Amold’s Range is a privately-owned outdoor firearms range for law enforcement personnel
only. Shoemaker circumvented this restriction by claiming to be a Federal law
enforcement official and wearing law enforcement attire labeled “Police” and a golden
metal belt badge with the letters “U.S.”

Records checks show that Shoemaker is not employed in any capacity by the United States
Government. This case was referred to DSS based upon the false representations made by
Shoemaker to law enforcement officials and other persons.

On December 18, 2018, Shoemaker presented himself as a DSS Special Agent before
Magnolia Police Department Officers, actual DSS Special Agents, and Your Affiant at
Arnold’s Range in Magnolia, Texas, in violation of Title 18 United States Code, Section

912. Shoemaker signed a range safety form in the name of “Mitchell Shoemaker,
Case 4:19-cr-00038 Document1 Filed on 12/19/18 in TXSD Page 4 of 7

Diplomatic Security.” Shoemaker wore upon his person a tactical vest with the word
“POLICE” affixed to the back plate and possessed a metal belt badge bearing the seal of
the Central Intelligence Agency, the words “Central Intelligence Agency, Special
Activities Division, Special Agent,” the letters “U.S.” and the number “101” positioned in
front of a loaded, holstered sidearm. Shoemaker removed the belt badge and placed it
inside his vehicle.

9. Shoemaker then removed from his vehicle a shooting bag with a patch marked ‘POLICE’
down the side panel. Undercover DSS Special Agents, some wearing Magnolia Police
Department badges, identified themselves as Magnolia Police Department law
enforcement officers, to which he replied that he was a Special Agent with DSS.
Shoemaker then began manipulating a Class 3 short barreled shotgun (SBS) while
instructing undercover DSS Special Agents about how he utilized this weapon as a ‘DSS
assaulter’ and member of a DSS tactical team. During this time, Shoemaker also produced
multiple Class 3 Short Barreled Rifles (SBRs), Class 3 Suppressors, and four semi-
automatic pistols from his vehicle. Shoemaker utilized these weapons and his body armor
as props by stating that DSS had issued these items to him, and that he had even stolen a
weapon mounted thermal optic from DSS.

10. Shoemaker went into great detail describing his roles and authorities as a Diplomatic
Security Special Agent, how he was specifically recruited based on his previous experience
as a U.S. Navy SEAL, and provided examples of his supposed job assignments to the
Magnolia Police Department Officers and other actual DSS agents present at that time.

11. Your affiant, DSS SA Sharp, directly asked Mr. Shoemaker if he was a law enforcement

officer, to which Shoemaker confirmed verbally, and then asked to see his badge which he
Case 4:19-cr-00038 Document1 Filed on 12/19/18 in TXSD Page 5 of 7

produced from his vehicle as the one described above in Section 7. Shoemaker was
arrested by Magnolia Police Officers for violating Texas Penal Code 37.12 — False
Identification as a Peace Officer; Misrepresentation of Property.

12. During his arrest, Shoemaker declared to Magnolia Police Officers and Your Affiant that
he was in truth an employee of the Central Intelligence Agency, as depicted by his belt
badge, on covert assignment to DSS and therefore should not be detained or arrested.

13. Records checks confirmed that Shoemaker is not employed by the Central Intelligence
Agency.

14. Magnolia Police Officers noted to Your Affiant that the belt badge worn by Shoemaker on
December 18, 2018 did not match the one which he was wearing at Amold’s Range on
December 10, 2018.

15. On December 18, 2018 DSS Special Agents Daniel Gholston and Erik Nygren interviewed
Chandler Hanson, hereafter “HANSON,” who identified herself as the girlfriend
of Shoemaker.

16. Hanson advised that she and Shoemaker live together at 12755 Mill Ridge Dr. Apartment
#301, Cypress, TX 77429 where Shoemaker stores his possessions including, but not
limited to, numerous firearms and what she described as “multiple” law enforcement
badges which Shoemaker uses to identify himself as a DSS Special Agent. She also said
that he has worn these badges outside of their home at times.

17. Shoemaker is currently on deferred adjudication in Harris County for a felony charge of
Aggravated Assault Deadly Weapon. A condition of his community supervision is that he

is not authorized to transport or possess any firearms or ammunition. By transporting and
Case 4:19-cr-00038 Document1 Filed on 12/19/18 in TXSD Page 6 of 7

possessing firearms at Arnold’s Range on the above stated dates, Shoemaker violated 18
United States Code, Section 922(n).

18. One possible explanation for Shoemaker’s use of law enforcement items would be to
circumvent this probation restriction. Furthermore, Shoemaker transported several items,
such as Short-Barreled Rifles and Firearms Suppressors, which are restricted under the
National Firearms Act and other federal and state laws, to Arnold’s Range on December
10, 2018 and again on December 18, 2018. DSS is coordinating with the Bureau of
Alcohol, Tobacco, Firearms and Explosives to investigate if Shoemaker was attempting to
use federal law enforcement authority to circumvent any of these laws.

19. Both Arnold’s Range, where an act in violation of 18 United States Code, Section 912
occurred, and PREMISES where the evidence of this crime is believed to be found, are

located in the Southern District of Texas.
Case 4:19-cr-00038 Document1 Filed on 12/19/18 in TXSD Page 7 of 7

THE VIOLATIONS OF LAW

1. Title 18 U.S.C. §912 - Officer or employee of the United States
“Whoever falsely assumes or pretends to be an officer or employee acting under the
authority of the United States or any department, agency or officer thereof, and acts as
such, or in such pretended character demands or obtains any money, paper, document,
or thing of value, shall be fined under this title or imprisoned not more than three years,
or both.

2. Title 18 U.S.C. §922(n) - It shall be unlawful for any person who is under indictment
for a crime punishable by imprisonment for a term exceeding one year to ship or
transport in interstate or foreign commerce any firearm or ammunition or receive any
firearm or ammunition which has been shipped or transported in interstate or foreign
commerce.

CONCLUSION
20. Based on the aforementioned information, I believe there is probable cause to believe Mr.
Shoemaker violated the following statute Title 18, United States Codes, Sections 912 and
922(n).

Respectfully submitted,

a=

Aaron Sharp, Special Agest_~
United States Department of State
Diplomatic Security Service

oo. and sworn yy me this | =e of December, myn liv Pill aba vy

 

Hon. Frances H. > fe
United States Magistrate Judge
